DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 8 - 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12 - 26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6 and 7, directed to the invention of Group II drawn to compounds of formula 26, do not all require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and III as set forth in the Office action mailed on 09/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
(1) Claims 6 and 7 have been canceled.  [Note: the claims are directed to a non-elected invention made without traverse, and the claims are not eligible for rejoinder. MPEP 821.]
(2) Claim 22 has been amended as follows: In claim 22, the first line of the claim, the phrase “claim 22” has been replaced with the phrase --claim 18--.  [Note: this amendment addresses a 112 issue; the proper dependency of claim 22 is clearly claim 18 as ‘diabetes’ is only previously recited in claim 18].   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the claims are limited to particular 18F-radiolabeled compound species.  The closest prior art is Bretin et al (of record; from IDS; 2015 Mol. Imaging Biol. 17: 557-564; “Bretin”).  Bretin teaches the compound [18F]UCB-H for use in dynamic whole body PET/CT imaging in humans.  However, the [18F] of Bretin is on the pyridine functional group of the compound, not the phenyl functional group of the compound, as now required by the instant claims.  Further, the prior art provides no rationale to modify the positions and number of [F] and [18F] functional groups about the compound of Bretin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618